ORDER
The Court having considered the joint petition by the Attorney Grievance Commission of Maryland and John E. Jacob, Jr., Respondent, filed November 30, 1989, in which Respondent consents to be placed on inactive status by the Court, it is this 4th day of December, 1989
ORDERED, by the Court of Appeals of Maryland, that the Petition to be placed on inactive status from the practice of law be, and it is hereby granted, and that John E. Jacob, Jr. be placed on inactive status until such time as he can demonstrate by proper evidence that he is capable of engaging in the practice of law, and it is further
ORDERED, that the clerk of this Court shall remove the name of John E. Jacob, Jr. from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State in accordance with Rule BV13.